923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Curtis MILLER, Plaintiff-Appellant,v.CITY OF LEXINGTON, Lexington City Police Department, UnknownPolicemen, Two, William Parker, Davidson County,Davidson County Sheriff's Department,Defendants-Appellees.
No. 89-7785.
United States Court of Appeals, Fourth Circuit.
Submitted July 20, 1990.Decided Jan. 23, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Chief District Judge.  (CA-87-464-G)
Michael Curtis Miller, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Curtis Miller appeals from the district court's order granting relief and awarding damages under 42 U.S.C. Sec. 1983.  Miller complains, inter alia, of ex parte communication between the district court and the defendants' attorneys.  While such communication is usually improper, Miller has identified no prejudice caused by this communication and we perceive none.  Accordingly, while we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Miller v. City of Lexington, CA-87-464-G (M.D.N.C. June 23, 1989).


2
In addition, we deny the appellees' motion to dismiss the appeal and Miller's motions for appointment of counsel, "to find defendants and others in contempt of court," to find the director of prisons in contempt of court, and for production of a transcript.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.